                                                                                           




                                                  


 
                                                                        -6
 
 
 
 
                             UNITED STATES DISTRICT COURT
 
               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 
        Jennett Harlow,                                            Case No.
                                                              EDCV 17-02091 JGB (SPx)

                                              Plaintiffs,

                      v.
                                                                 JUDGMENT
          Metropolitan Life Insurance Company; .DLVHU

          )RXQGDWLRQ+HDOWK3ODQ,QF/RQJ7HUP
       'LVDELOLW\
                                        Defendants.


 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:


               Pursuant to the Order filed concurrent herewith,

            This matter came before the Court on bench trial scheduled for January 23,

 2019. Upon reviewing the parties’ trial briefs and the administrative record, the
 Court determined that oral argument was unnecessary for decision, and therefore
 took the matter under submission on January 17, 2019. In the concurrently filed
 Order, the Court entered Findings of Fact and Conclusions of Law under Rule 52
 of the Federal Rules of Civil Procedure, finding that Metropolitan Life Insurance
 Company (“MetLife”) improperly terminated Plaintiff’s benefits under the
                                                                                             




      


  disability benefit plan established by her employer Kaiser Foundation Health Plan,
  Inc., and that Plaintiff was entitled to have judgment entered in her favor.
  Accordingly,
             IT IS ORDERED AND ADJUDGED:
 
               1. That judgment is hereby entered in favor of Plaintiff Jennett Harlow in
 
                  accordance with the concurrently filed Order; and
 
               2. That the action be, and hereby is, dismissed.
 
 

          Dated: March 11, 2019




                                                  THE
                                                   HE HO
                                                       HONORABLE
                                                         ONORABLE JESUS G.     G BERNAL
                                                                                 BERNA
                                               United States District Judge













                                                 
